DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-20 are pending.
The claim objections (except for the one(s) being repeated below) have been withdrawn in view of the claim amendment. 
The nonstatutory double patenting rejection has been withdrawn in view of the approval of the eTD filed on 12/06/21.

Terminal Disclaimer
The terminal disclaimer filed on 12/06/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10680823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 11/22/21 have been fully considered but are moot in view of the new ground of rejection presented below in view of newly found prior arts.

Claim Objections
Claims 1, 9, 12, 16, 17, 18, and 20 are objected to because of the following informalities:  
“a biometric sequence” in line 9 of claim 1 should read “the biometric sequence”.   Similar issue also exists in line 12 of claim 17 and line 11 of claim 20.
“the password” in last line of claim 9 should read “the inputted password”.

“providing data” in line 1 of claim 16 should read “the providing the data”.
“such data” in lines 2, 3, 4 of claim 16 should read “the data characterizing the authenticating”.
“the biometric cryptography key” in line 3 of claim 18 should read “a biometric cryptography key”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) and further in view of Raziel (US 20180089519).

Claim 1, Rudenko discloses A computer-implemented method comprising: 
receiving data comprising the biometric sequence derived from the user interacting with at least one input device according to a desired biometric sequence; analyzing the received data; generating, using the received data, vectors encapsulating a vectorization of various action values  (e.g. figs. 6-7,  ¶41, 47, 50, 56:  The 3D user-gesture data can be collected with respect to various user hand gestures…While the user is making the gesture, the sensor 115 makes a series of "snapshots", images, depth maps, or other optical data capture, with respect to the user's gesture. FIG. 6 and FIG. 7 each illustrate a series of snapshots captured by the sensor 115 or a camera, with each series showing one example of a hand gesture… Every snapshot or image may be pre-processed to retrieve one or more features associated with the 3D user hand gesture…The features may be extracted and combined together into feature vectors. For example, for a series of snapshots representing a hand gesture, a feature vector can be created, which includes multiple features combined from every captured snapshot from the series. In general, a plurality of features or feature vectors related to multiple images (snapshots) can constitute 3D user-gesture data.…Still referring to FIG. 11, and with continuing reference to FIG. 1-FIG. 5, the method 1100 may commence at step 1110, when the communication module 510 of the authentication system 130 receives 3D user-gesture data. As described above, the 3D user-gesture data can be derived from a series of snapshots or images captured by the sensor 115. In an example implementation, 3D user-gesture data is represented by a feature vector associated with the entire hand gesture made by a user…one or more pre-store reference feature vectors (being stored in the storage memory 540, for example), which relate to various pre-validated users and their corresponding gestures.)
authenticating, using the generated vectors and at least one machine learning model trained using empirically derived historical data generated by a plurality of user-2Attorney's Docket No.: 14216-178-999 / 261609-999178generated biometric sequences, the user when an output of the at least one machine learning model for each of the action values is above a threshold; and (e.g. ¶56-57, 63: At operation 1120, the analyzing module 520 applies one or more machine learning algorithms to determine similarity between the 3D user-gesture data and one or more reference gestures. For example, the feature vector can be consequently compared to one or more pre-store reference feature vectors (being stored in the storage memory 540, for example), which relate to various pre-validated users and their corresponding gestures. The similarity can be characterized by a similarity value, which may be as simple as a difference vector between the feature vector and the most similar reference feature vector…Still referring to FIG. 11, at step 1130, the authentication module 530 makes a corresponding authentication decision based on the similarity determination at the operation 1120. For example, if the similarity is higher than a predetermined threshold, a positive authentication decision can be made…Referring to FIG. 14, a further embodiment provides for a method 1400 for training a machine learning algorithm upon receipt of 3D user-gesture data and processing thereof…each time the particular user goes through the authorization procedure as described herein, the machine learning algorithms used may be trained, thereby increasing the accuracy of the authentication methods) 
providing data characterizing the authenticating. (e.g. ¶57: Still referring to FIG. 11, at step 1130, the authentication module 530 makes a corresponding authentication decision based on the similarity determination at the operation 1120. For example, if the similarity is higher than a predetermined threshold, a positive authentication decision can be made…Further, the authentication decision can be delivered by the communication module 510 to a requester such as the user device 110, local or remote resources 120, or other electronic devices or virtual software modules.)
Although Rudenko discloses analyzing the received data (see above), Rudenko does not appear to explicitly disclose but Myers discloses 
causing, as part of an authentication procedure to identify a user, a prompt to initiate a biometric sequence; (e.g. ¶23: the POS terminal…an indicator is provided 255 to the user that the terminal is ready to receive the security gesture input from the user, obtain an optical reference and capture the gesture input.)
analyzing the received data to determine that the biometric sequence was properly completed; (e.g. figs. 2B, 5, ¶23, 52, 55: the user provides 256 the security gesture input by moving the card through a predetermined input trajectory. If the security gesture input is determined 257 to have ended (e.g. by an explicit gesture or by recognition that a complete and correct security gesture has been provided), then the gesture is analyzed for validation 260 and if valid the transaction is completed 265…FIG. 5 illustrates an example pattern of rotational motions 500 which may be used as part or all of the trajectory. As illustrated, the trajectory may comprise a plurality of rotations as discrete, substantially self-contained movements performed sequentially in time.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Myers into the invention of Rudenko for the purpose of ensuring that a complete and correct security gesture has been provided before validating the security gesture (Myers, ¶23).
Although Rudenko-Myers discloses causing, as part of an authentication procedure to identify a user, a prompt to initiate a biometric sequence (see above), the combination does not appear to explicitly disclose but Raziel discloses to be displayed in a graphical user interface (e.g. ¶13, 19, 21-22: The VUM 206 may work with a user interface (not shown) to prompt the user to perform actions, repeat an action, or otherwise instruct or inform the user. The user interface may be a graphical user interface, such as one that is displayed on a monitor…3D hand geometry 210 may be performed on one or more images captured as the person moves their hand or hands in front of the camera array 202. For example, when the person is prompted to perform a gesture for authentication, the person's hand may be captured and the 3D hand geometry 210 may be performed.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raziel into the invention of Rudenko-Myers for the purpose of allowing the user to easily recognize the authentication prompt thereby increasing user-friendliness and convenience of the system.

Claim 2, Rudenko-Myers-Raziel discloses The method of claim 1, wherein the desired biometric sequence is pre-defined. (Rudenko, e.g. ¶42, 56)

Claim 4, Rudenko-Myers-Raziel discloses The method of claim 1 further comprising: receiving, as part of a training process prior to the authentication procedure, training data forming at least a part of the empirically derived historical data. (Rudenko, e.g. fig. 14, ¶63).

Claim 6, Rudenko-Myers-Raziel discloses The method of claim 1, wherein the at least one machine learning model comprises a model utilizing at least one of: supervised learning, unsupervised learning, semi-supervised learning, or reinforcement learning. (Rudenko, e.g. ¶63)

Claim 7, Rudenko-Myers-Raziel discloses The method of claim 1, wherein the at least one machine learning model comprises one or more of: random forests, nearest neighbor models, naive Bayes, decision trees, linear regression models, support vector machines (SVM), neural networks, k-means clustering, Bayesian methods, statistical methods, bootstrap models, Q-learning models, temporal difference (TD) models, or deep adversarial networks. (Rudenko, e.g. ¶11, 56)

Claim 13, Rudenko-Myers-Raziel discloses The method of claim 1, wherein the threshold is static and pre-defined. (Rudenko, e.g. ¶57)

Claim 14, Rudenko-Myers-Raziel discloses The method of claim 1, wherein the threshold corresponds to a confidence level. (Rudenko, e.g. ¶57)

Claim 16, Rudenko-Myers-Raziel discloses The method of claim 1, wherein providing data characterizing the authenticating comprises at least one of: causing such data to be displayed in an electronic visual display, loading such data into memory, storing such data in physical persistence, transmitting such data to a remote computing device. (Rudenko, e.g. ¶57)

Claim 17, this claim is rejected for similar reasons as in claim 1.

Claim 20, this claim is rejected for similar reasons as in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) in view of Raziel (US 20180089519) and further in view of Raffa (US 20140006954).

Claim 3, Rudenko-Myers-Raziel discloses The method of claim 1 (see above) and does not appear to explicitly disclose but Raffa discloses the desired biometric sequence is dynamically generated using at least one biometric sequence generation machine learning model. (e.g. ¶44: the gesture recognition application 140 may be operative on the processor to initiate a gesture recognition training phase in some embodiments to generate and store one or more gesture templates for use in future comparison and authentication operations.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Raffa into the invention of Rudenko-Myers-Raziel for the purpose of generating and storing gesture templates for use in future comparison and authentication operations (Raffa, ¶44).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) in view of Raziel (US 20180089519) and further in view of Imura (US 20070011466).

Claim 8, Rudenko-Myers-Raziel discloses The method of claim 1 (see above) and does not appear to explicitly disclose but Imura discloses wherein the providing data comprises: providing access to a biometric cryptographic key if the received data is successfully authenticated. (e.g. fig. 2, ¶47, 57-58: If the CPU 24 determines in Step S2 that the generated biometric parameter coincides with the biometric parameter registered in advance in the EEPROM 23, the CPU 24 determines that the user who provides the biometric information is authorized as the user of the mobile telephone…in the encryption of the PIN, the biometric parameter stored in the EEPROM 23 is used as the encryption key to encrypt the PIN input by the user)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Rudenko-Myers-Raziel for the purpose of preventing unauthorized access to the encryption key (Imura, ¶46).

Claim 9, Rudenko-Myers-Raziel-Imura discloses The method of claim 8 further comprising: providing, in a graphical user interface presented to the user, a prompt to provide an alphanumeric password; receiving, via the graphical user interface, user-generated input comprising an inputted password; (Imura, e.g. ¶51-52: the CPU 24 displays a message prompting the user to input the PIN…in the display unit 30…The user inputs the PIN) locally encrypting the password using the biometric cryptographic key. (Imura, e.g. ¶57-58: in the encryption of the PIN, the biometric parameter stored in the EEPROM 23 is used as the encryption key to encrypt the PIN input by the user)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Rudenko-Myers-Raziel for the purpose of generating a biometric encrypted PIN for storing thereby protecting the PIN from authorized access (Imura, ¶59).

Claim 10, Rudenko-Myers-Raziel-Imura discloses The method of claim 8 further comprising: decrypting a locally stored domain password using the biometric cryptographic key. (Imura, e.g. ¶67: decrypt and reproduce the encrypted PIN by decrypting the biometric encrypted PIN stored in the EEPROM 23 by using the biometric parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Imura into the invention of Rudenko-Myers-Raziel for the purpose of utilizing the decrypted and reproduced PIN (Imura, ¶67).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) in view of Raziel (US 20180089519) in view of Imura (US 20070011466) and further in view of Hrybyk (US 20140101752).

Claim 11, Rudenko-Myers-Raziel-Imura discloses The method of claim 8, wherein the biometric cryptographic key is programmatically generated (see above) and does not appear to explicitly disclose but Hrybyk discloses based on one or more attributes of a computing device used to execute the desired biometric sequence. (e.g. figs. 6-7 e.g. ¶75: a key is generated based on the repeatable gesture. In an example, the gesture engine 530 is trained based on the multiple inputs of the gesture to generate an invariant key in response to the inputs of the gestures).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hrybyk into the invention of Rudenko-Myers-Raziel-Imura combination for the purpose of generating an invariant key in response to the inputs of the gestures (Krybyk, ¶75).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) in view of Raziel (US 20180089519) in view of Imura (US 20070011466) in view of Hrybyk (US 20140101752) and further in view of McDonnell (US 9165159).

Claim 12, Rudenko-Myers-Raziel-Imura-Hrybyk discloses The method of claim 11 (see above) and does not appear to explicitly disclose but McDonnell discloses providing, for each successfully authenticated action value, a corresponding portion of the biometric cryptographic key; (e.g. col. 1, ll. 60-63, col. 2, ll. 46-54: a gesture from a touch input device is used to generate an encryption key…a gesture can be converted to an alphanumeric word, which can subsequently be used as an encryption key or a password…The processor is further configured to decompose the gesture into segments and, using the look-up table, determine alphanumeric elements that correspond to each of the segments) and  NAI-1503186789v121Attorney Docket No. 14216-121-999/261609-999121concatenating the provided portions of the biometric cryptographic key to result in a final biometric cryptographic key.  (e.g. col. 1, ll. 64-65: the processor is further configured to assemble the alphanumeric elements into an encryption password)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McDonnell into the invention of Rudenko-Myers-Raziel-Imura-Hrybyk for the purpose of generating an encryption key that is relatively complex, and thus relatively secure (e.g., difficult to guess by an unauthorized party) (McDonnell, col. 2, ll. 56-58).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) in view of Raziel (US 20180089519) and in view of Li (US 20100162386).

Claim 15, Rudenko-Myers-Raziel discloses The method of claim 14 (see above) and does not appear to explicitly disclose but Li discloses wherein the confidence level dynamically changes. (e.g. figs. 1-2, ¶20, 28, 32: The biometric recognition threshold, then, is capable of being dynamically or adaptively set based on the context in which the authentication request was made.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Li into the invention of Rudenko-Myers-Raziel for the purpose of dynamically controlling a biometric authentication threshold in response to context (Li, ¶6).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudenko (US 20150177842) in view of Myers (US 20160162676) in view of Raziel (US 20180089519) and in view of McDonnell (US 9165159).

Claim 18, Rudenko-Myers-Raziel discloses The system of claim 17 (see above) and does not appear to explicitly disclose but McDonnell discloses providing, for each successfully authenticated action value, a corresponding portion of the biometric cryptographic key; (e.g. col. 1, ll. 60-63, col. 2, ll. 46-54: a gesture from a touch input device is used to generate an encryption key…a gesture can be converted to an alphanumeric word, which can subsequently be used as an encryption key or a password…The processor is further configured to decompose the gesture into segments and, using the look-up table, determine alphanumeric elements that correspond to each of the segments) and  NAI-1503186789v121Attorney Docket No. 14216-121-999/261609-999121concatenating the portions of the biometric cryptographic key to result in a final biometric cryptographic key.  (e.g. col. 1, ll. 64-65: the processor is further configured to assemble the alphanumeric elements into an encryption password)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McDonnell into the invention of Rudenko-Myers-Raziel for the purpose of generating an encryption key that is relatively complex, and thus relatively secure (e.g., difficult to guess by an unauthorized party) (McDonnell, col. 2, ll. 56-58).

Claim 19, Rudenko-Myers-Raziel-McDonnell discloses The system of claim 18, wherein the at least one machine learning model comprises one or more of: random forests, nearest neighbor models, naive Bayes, decision trees, linear regression models, support vector machines (SVM), neural networks, k-means clustering, Bayesian methods, statistical methods, bootstrap models, Q-learning models, temporal difference (TD) models, or deep adversarial networks. (Rudenko, e.g. ¶11, 56)

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20130343616 discloses biometrics based method and systems for user authentication that comprise calculating one or more similarity values based upon the result of comparison of the first set of sub-vectors and the second set of sub-vectors. Determining similarity between the feature vector and the set of reference feature vectors may comprise comparing the one or more similarity values with a threshold, wherein the threshold is a predetermined tunable parameter. Determining similarity between the feature vector and the set of reference feature vectors may comprise applying one or more machine learning algorithms, wherein the machine learning algorithms comprising one or more of the following: neural networks based algorithms, Support Vector Machine (SVM) algorithms, and k-nearest neighbor (k-NN) algorithms. In various embodiments, the method may further comprise training the at least one machine learning algorithm each time the input is received and the user is authenticated. The method may also comprise updating the set of reference feature vectors associated with the user each time the input is received and the user is authenticated.

US 20160246472 discloses as different people may tap the touch screen in varying fashions, machine learning techniques may be utilized to determine probabilistically whether two sets of combined touch screen data and accelerometer sensor data result from tapping by the same user. Furthermore, based on reference tap points established by a calibration tap at the beginning of each enrollment tap sequence and authentication tap sequence, the number and identity (e.g., index, middle, ring, or little finger) of the fingers used in each tap may also be determined probabilistically. Therefore, a received tap sequence may be compared against an enrolled tap sequence using machine learning techniques, and the user is authenticated when the difference between the received tap sequence and the enrolled tap sequence is within a predetermined margin of error.

US 9355236 discloses during enrollment, a user is prompted to enter multiple gesture samples of a self-chosen authentication gesture…Some implementations use the gesture samples as input to a machine learning classifier, such as logistic regression, a Support Vector Machine (SVM), a Hidden Markov Model (HMM), or a neural network. In these cases, a "distance" function can be defined as a model cost function, which effectively estimates the probability that a performed gesture matches the model constructed from the sample gestures…a machine learning model is constructed from standardized gesture samples…Once a model is constructed, each performed gesture is compared against the model to estimate the probability that it matches. If the probability exceeds a threshold value, the performed gesture is designated as a match.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436